Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outlet portion coupling part".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, "the outlet port coupling part".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0274304 in view of Wei US 2020/0047095, Nuss US 2016/0136547 and Tubby et al. US 2006/0254971.

Claims 1 and 3, You teaches a filter unit comprising: a filter (40), a filter head (60) which is disposed on one end portion of the filter, and comprising an inlet port which protrudes from one side thereof and an outlet port which protrudes from another side thereof, a filter housing (171) formed with a filter accommodation space in which the filter is accommodated, a filter bracket (70) coupled to the filter housing and comprising an inlet port coupling part to which the inlet port is coupled rotatably and an outlet portion coupling part to which the outlet port is coupled rotatably (fig. 1-26). You does not teach a filter door, the bracket further formed with a filter coupling part or a rotation location regulating projection.
The use of a filter door coupled to the filter housing to open and close the filter accommodation space is a very well-known structure in the art as demonstrated by Wei (door 1, fig. 5-6) and would have well within the normal capabilities of one of ordinary skill in the art as an aesthetic way to enclose the filter. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Nuss teaches a filter unit comprising a filter (224), a filter head (202) and a filter bracket (280), the bracket comprising a filter coupling part (316) to which the filter is detachably coupled and formed with an opened one side (fig. 12). It would have been obvious to one of ordinary skill in the art to use the filter coupling part of Nuss because the filter coupling part holds the filter in the installed position and resists rotation of the filter toward the uninstalled position and serves as a visual indication that the filter should be rotated to the uninstalled positioned to remove the filter (paragraph 51-55).
Tubby teaches a filter unit comprising: a filter (20), a filter head (34) comprising inlet and outlet ports and filter bracket (32) coupled to a filter housing and comprising a rotatable coupling between the filter head and the filter bracket and a portion of the filter head comprises a rotation location regulating projection and a coupling part of the filter bracket is formed with a groove which regulates the rotation located of the rotation location regulating projection when the filter is coupled within the filter unit (fig. 23-26 see below). Thus, the recited rotation regulating type connection is a known technique in the art as demonstrated by Tubby as a way to prevent over rotation of the filter within the filter unit during installation and removal. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

    PNG
    media_image1.png
    377
    547
    media_image1.png
    Greyscale

Claims 4, 6-7 and 9-10, You further teaches the inlet and outlet port coupling parts have an open side (fig. 5); the filter head comprises a filter head main body (61) on which the inlet port and outlet port are formed, and a filter head bracket having a ring shaped which coupled the filter head main body to one end of the filter, the inner circumferential surface of the filter head bracket formed with a first spiral projection (forming 633a) and a second spiral projection (forming another 633a) separated from the first spiral projection, and the outer circumferential surface of one end of the filter is formed with a first and second coupling projection (433) which engages with the first and second spiral projections, respectively (fig. 1-26); the first and second coupling projections are coupled to a first and second coupling groove (633b) which is a space between the first spiral projection and the filter head main body within the filter head bracket, respectively (fig. 1-26); and an inlet and outlet tube (301, 302), the filter housing formed with an inlet and outlet tube coupling to which the inlet and outlet tubes are coupled (fig. 24), the inlet and outlet tube coupling parts are formed to have opened insides opposite to each other, the filter housing is formed with a tube anti-separation projection (62) which prevents the inlet and outlet tubes from being separated and sides of the anti-separation projection are located outward from the inside of the inlet and outlet tube coupling parts and the tube anti-separation projection is disposed between the inlet tube coupling part and the outlet tube coupling part and the filter head (fig. 24).
	Claim 11, Wei further teaches a filter housing (1) comprises a support port that protrudes from a portion of corresponding to a rear end of the filter door and supports the rear end of the door when the filter is closed (fig. 1-18).
	Claim 12, Wei further teaches an inside of the filter door with formed with a first fixing projection (fig. 6) and the filter housing is formed with a second fixing projection (fig. 2, 4) where the first and second fixing projections engage via a snap fit connection to hold the door closed on the filter housing (fig. 1-18, paragraph 44). Wei does not teach a slit which provides an elastic force to the second fixing projection. The recited slit is merely a recitation of an alternate type of snap fit type connection between the filter housing and the door which is a well-known type of connection in the art and well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 13-14, Wei further teaches an inside of the filter door is formed with a first and third guide projection, and the filter housing is formed with a second and fourth guide projection on which a first and second guide part is formed and the second and fourth guide projections are formed with an inclined surface which guides the first and third guide projection to the first and second guide part, respectively, when the filter door is closed (fig. 2, 4, paragraph 44).
	Claim 15, Wei further teaches the filter housing comprises a front part and a rear part which is disposed at a location where a lower plate thereof is lower than the front part, wherein the front part is formed with the filter accommodation space, and an opening which extends rearward from the filter accommodation space, a part of the filter is disposed in the opening, the filter door is disposed below the front part to cover the filter accommodation space and the opening and a filter bracket is disposed above the front part and the rear part to cover the read end portion of the opening (fig. 1-18).
	Claim 16, Wei further teaches the filter housing is coupled to a home appliance (paragraph 1) but does not teach the recited sliding mounts. The recited sliding mounts are known types of mounting structures and would have been an obvious choice of mount to one of ordinary skill in the art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 17, Wei appears to show the filter housing having a screw hole (fig. 5). Fastening a filter housing to an appliance via a screw hole is a common technique in the art and well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18, You teaches a refrigerator (1) comprising a first and second compartment (14, 15) and a filter unit located on a side upper portion inside the first compartment (fig. 2), the filter unit comprising: a filter (40), a filter head (60) which is disposed on one end portion of the filter, and comprising an inlet port which protrudes from one side thereof and an outlet port which protrudes from another side thereof, a filter housing (171) formed with a filter accommodation space in which the filter is accommodated, a filter bracket (70) coupled to the filter housing and comprising an inlet port coupling part to which the inlet port is coupled rotatably and an outlet portion coupling part to which the outlet port is coupled rotatably (fig. 1-26). You does not teach a filter door, the bracket further formed with a filter coupling part or a rotation location regulating projection.
The use of a filter door coupled to the filter housing to open and close the filter accommodation space is a very well-known structure in the art as demonstrated by Wei (door 1, fig. 5-6) and would have well within the normal capabilities of one of ordinary skill in the art as an aesthetic way to enclose the filter. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Nuss teaches a filter unit comprising a filter (224), a filter head (202) and a filter bracket (280), the bracket comprising a filter coupling part (316) to which the filter is detachably coupled and formed with an opened one side (fig. 12). It would have been obvious to one of ordinary skill in the art to use the filter coupling part of Nuss because the filter coupling part holds the filter in the installed position and resists rotation of the filter toward the uninstalled position and serves as a visual indication that the filter should be rotated to the uninstalled positioned to remove the filter (paragraph 51-55).
Tubby teaches a filter unit comprising: a filter (20), a filter head (34) comprising inlet and outlet ports and filter bracket (32) coupled to a filter housing and comprising a rotatable coupling between the filter head and the filter bracket and a portion of the filter head comprises a rotation location regulating projection and a coupling part of the filter bracket is formed with a groove which regulates the rotation located of the rotation location regulating projection when the filter is coupled within the filter unit (fig. 23-26 see above). Thus, the recited rotation regulating type connection is a known technique in the art as demonstrated by Tubby as a way to prevent over rotation of the filter within the filter unit during installation and removal. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0274304 in view of Wei US 2020/0047095, Nuss US 2016/0136547 and Tubby et al. US 2006/0254971 as applied to claim 1 above, and further in view of Krause et al. US 8,844,307.

	Claim 8, You in view of Wei, Nuss and Tubby teach the filter unit of claim 1 where the filter bracket is coupled to the filter housing but do not teach bosses or an alignment guider.
	Krause teaches a filter unit comprising a filter housing (492) and a filter bracket (494) wherein an inside of the filter housing is formed with a plurality of first fastening bosses (492e) and a first fastening boss alignment guider (49f) and an inside of the filter bracket is formed with a plurality of second fastening bosses fastened to the plurality of first fastening bosses and a second fastening boss alignment guider coupled to the first fastening boss alignment guider to align the plurality of first fastening bosses and the plurality of second fastening bosses with fastening locations (fig. 5). The use of bosses and alignment guiders is a known technique in the art to attach a bracket and filter housing as demonstrated by Krause. Absent any teaching in You as to how the bracket and housing are connected one of ordinary skill in the art would look to the prior art, such as Krause, for teachings of how to couple these structures. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Krause does not teach the use of screws but rather latches. Screws are merely a recitation of a functional equivalent type of connector and would have been an obvious choice of connector to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive.
Applicant argues that Tubby fails to specifically teach or suggest a rotation location regulating projection. Figures 23-26 of Tubby show the rotation location regulating projection as recited in the claim. An annotated figure 26 of Tubby is included above to more clearly show the claimed structures. Applicant states that the shape, structure and function of the filter of Tubby are vastly different from the claimed rotation location regulation projection of the claimed invention. Applicant has not provided any explanation as to how the shape, structure and function of Tubby are vastly different from the claimed invention. The claimed invention requires an outer circumference of the inlet or outlet port has a rotation location regulating projection and the inlet or outlet port coupling part has a hole or groove that interacts with the rotation location regulating projection. Tubby teaches this structure and therefore the limitations set forth in the claim are taught and suggested by the prior art to Tubby.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778